Citation Nr: 0126676	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  96-37 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for fibromyalgia with 
depression.  

2.  Entitlement to service connection for depression claimed 
as separate from fibromyalgia.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
idiopathic scoliosis.

4.  Entitlement to an increased rating for chronic low back 
strain with degenerative joint disease and degenerative disc 
disease, currently rated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to April 
1974.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in April 1999.  At that time the issues of 
entitlement to service connection for fibromyalgia with 
depression and entitlement to an increased rating for a low 
back disability were remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) for further evidentiary 
development.  

Regarding the issue of entitlement to service connection for 
idiopathic scoliosis, in November 1974, the RO denied 
entitlement to service connection.  Notice of that 
determination was mailed to the veteran.  The veteran did not 
appeal the decision, and it became final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. § 19.153 (1974), now codified as 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).  In 1991, the veteran sought to reopen the claim.  By 
rating decision dated April 1991, the RO found that new and 
material evidence had not been submitted to reopen the 
matter.  The veteran did not appeal, and the decision became 
final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.153 
(1990), now codified as 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).  In February 1994, the veteran 
again sought to reopen her claim.  In December 1995, the RO 
reasoned that new and material evidence had been submitted, 
and thereafter denied the matter on de novo review.  The 
veteran appealed that determination to the Board.  

In an April 1999 Board decision, entitlement to service 
connection for idiopathic scoliosis was denied on the basis 
that the veteran had not submitted a well-grounded claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  The record then shows that 
in March 2001, the RO readjudicated the claim under the VCAA.  
Notice was issued to the veteran and her representative.  The 
veteran's representative, liberally construed, indicated 
disagreement on the July 2001 Statement of the Accredited 
Representative in Appeals Case and September 2001 Appellant's 
Brief.  

Given the peculiar procedural development presented in this 
case, the effectuation of the VCAA, and the readjudication of 
the matter at issue by the RO, the Board finds that the part 
of the Board's April 1999 decision denying service connection 
for idiopathic scoliosis as not well grounded is not final.  
To resolve the matter in the light most favorable to the 
veteran, the claim will be adjudicated as though that 
determination had not been made.  But see, VAOPGCPREC 03-2001 
(January 22, 2001).  Accordingly, the issue on appeal before 
the Board is as stated on the title page.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board also notes 
that by undertaking such action and based on its 
determination below, the veteran will not be prejudiced, as 
her due process rights have not been violated.  By the 
Statement of the Case issued in July 1996 and the 
Supplemental Statement of the Case issued March 2001, the 
veteran has received notice of the applicable law and 
regulations to include the VCAA, as well as reasons and bases 
for the adjudication of her claim. 

Appellate consideration of the issues of entitlement to 
service connection for fibromyalgia with depression and 
entitlement to service connection for depression claimed as 
separate from fibromyalgia will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  In an unappealed April 1991 rating determination, the RO 
found that new and material evidence had not been submitted 
to reopen the claim of entitlement to service connection for 
idiopathic scoliosis.  

2.  The clinical evidence received since 1991 shows that the 
veteran received treatment for back complaints and addresses 
the etiology of her back disorder.  

3.  The evidence was not of record when the RO considered the 
matter in April 1991, and it bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  

4.  Upon general medical examination conducted in conjunction 
with her entrance into active service, "scoliosis, moderate, 
asymptomatic" was noted.

5.  The veteran's scoliosis was not caused or aggravated by 
active service or her service-connected low back disability.

6.  Only a small portion of the veteran's overall pain may be 
attributed to her service-connected chronic low back strain 
with degenerative joint disease and degenerative disc 
disease, as her physicians have identified nonservice-
connected etiologies including fibromyalgia, chronic pain 
syndrome, and depression, as the cause of much of her pain.

7.  Throughout the time period at issue, the veteran's 
service-connected low back strain has resulted in 
characteristic pain on motion, rather than muscle spasms or 
loss of lateral spine motion.


CONCLUSIONS OF LAW

1.  The April 1991 rating action is final, new and material 
evidence has been submitted, and the claim of service 
connection for idiopathic scoliosis is reopened.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 19.153 (1990), now codified as 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).

2.  The veteran's idiopathic scoliosis preexisted active 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).

3.  The veteran's idiopathic scoliosis was not aggravated by 
active service, nor was it caused or aggravated by the 
service-connected low back disability.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 3.310 (2001).

4.  A disability rating in excess of 10 percent for chronic 
low back strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
scoliosis.  She asserts that her back was straight upon her 
entry into service and that events in service rendered it 
crooked.  Alternatively, she asserts that her scoliosis was 
proximately caused by her service-connected low back 
disability.  She also contends that her service-connected low 
back disability is far more disabling than is represented by 
the currently assigned 10 percent disability rating.


Initial Matter

The Board has given due consideration to the provisions of 
the recently passed VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)], as those provisions impact upon the 
adjudication of the veteran's current claims.  Recently 
enacted regulations implementing the VCAA are applicable as 
well.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

The VCAA essentially provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim and also includes new 
notification provisions.  Specifically, the VCAA requires VA 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to the issues of 
entitlement to service connection for idiopathic scoliosis 
and entitlement to an increased rating for a low back 
disability with degenerative joint disease and degenerative 
disc disease in the March 2001 Supplemental Statement of the 
Case.  In addition, VA made all reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
her claims, including obtaining recent VA outpatient 
treatment records and providing her with a VA physical 
examination, most recently in June 2000.  The veteran and her 
representative have pointed to no existing records which 
would be pertinent to the issues currently under 
consideration, and the Board has identified none from the 
record.  

In addition, the veteran and her accredited representative 
have been accorded ample opportunity to present evidence and 
argument in support of her claims.  It is noted that the 
veteran testified at a December 1998 Travel Board hearing.  
By letter dated in February 1999, she was advised that the 
Board member who conducted the December 1998 hearing was no 
longer employed by the Board, and that she had a right to 
have another hearing.  In March 1999, the veteran advised the 
Board that she did not desire an additional hearing.  Thus, 
no action in this regard is needed.

Regarding the finality portion of her claim, it is 
acknowledged that the Secretary of the VA recently amended 
38 C.F.R. § 3.156(a) (effective on August 29, 2001) for the 
purpose of redefining what constitutes new and material 
evidence in order to reopen a final decision.  See 66 Fed. 
Reg.45,628 (2001).  These changes are prospective, however, 
and only apply to claims filed on or after August 29, 2001.  
Therefore, these changes do not apply to the present case.

Following a thorough review of the record, the Board is 
satisfied that the VA has met its duty to assist the veteran 
in the development of all facts pertinent to her claims.  
Under such circumstances, no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist her mandated by the aforementioned legislation.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
idiopathic scoliosis.

Initially, the Board observes that "idiopathic" means "of 
unknown causation."  Dorland's Illustrated Medical 
Dictionary, 815 (27th ed., 1988); see Lathan v. Brown, 7 Vet. 
App. 359, 361 (1995).

History

On the portion of the examination report devoted to medical 
history, the veteran indicated that she did not have at that 
time and had never had a bone or joint deformity or recurrent 
back pain.  Although the veteran's spine and musculoskeletal 
system were deemed to have been normal upon the general 
medical examination conducted in conjunction with her 
entrance into service, in the summary of defects and 
diagnoses section, "scoliosis, moderate, asymptomatic" was 
noted.  See May 1972 Report of Medical Examination.  The 
service medical records then show that she strained her back 
during physical training in November 1972.  She was 
periodically treated thereafter during the course of her 
military service for pain of the thoracic and lumbar spine.  
In a March 1974 request for orthopedic consultation, she was 
noted to have had intermittent low back pain since her basic 
training.  A diagnosis of chronic low back strain, with a 
mild curvature of the spine was rendered.  A neurological 
examination was negative as to the lower limbs.  X-rays were 
not taken at that time as she reported she may have been 
pregnant.  She was given a permanent physical profile for 
"chronic strain with curvature of the spine," and ordered 
to avoid crawling, stooping, running, jumping, lifting, 
marching, walking over a mile, and standing over half-an-
hour.

Upon discharge from service, the veteran sought service 
connection for a back disability.  She underwent a VA X-ray 
examination in June 1974.  The report shows that her lumbar 
spine was normal, with no vertebral interspace narrowing and 
no posterior interarticular defects.  A slight left convex 
scoliosis of the lumbar spine was observed.  A VA general 
medical examination was conducted in August 1974.  Physical 
examination was normal, although slight scoliosis of the 
spine was noted.  The diagnosis was back pain probably 
secondary to mild scoliosis.  She also underwent a VA special 
orthopedic examination in September 1974, where mild 
idiopathic scoliosis was identified.  The examiner opined 
that the scoliosis had pre-existed her enlistment.  The 
examiner commented that individuals having the veteran's 
lumbar abnormality were prone to have occasional upsets of 
back discomfort in minor, normal, physical activities but 
that the discomfort will usually subside spontaneously "as 
has been done in this instance."  The examiner further 
opined that the veteran's structural scoliosis was not 
aggravated by a special event to any permanent degree.

In a November 1974 rating decision, the RO denied service 
connection for idiopathic scoliosis on the basis that the 
veteran's scoliosis was a constitutional or developmental 
abnormality which was not considered a disability under law.  
Notice of the determination was mailed to the veteran that 
same month.  The veteran did not appeal this decision, and it 
became final.

Thereafter, the RO received medical reports dated in 1974 
showing treatment for complaints of her back "slipping 
out."  The diagnosis was derangement, intervertebral disc or 
joint type, recurrent.  Medical reports dated from 1982 to 
1983 showing continued complaints of back pain, as well as 
complaints of cervical strain/sprain resulting from a post-
service automobile accident were received as well.

The veteran sought to reopen the previously denied claim for 
service connection for scoliosis in 1991.  At that time, she 
submitted several X-ray reports dated in 1991 showing, inter 
alia, dextroscoliosis.  By rating decision of April 1991, the 
RO found that she had not submitted new and material evidence 
sufficient to reopen the claim.  Findings recorded on the 
1974 rating action were noted.  Notice of the decision was 
mailed to the veteran.  She did not appeal this decision.

Following notification of an initial review and determination 
by the RO, a Notice of Disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. § 3.156.  In February 1994, the RO received the 
veteran's informal claim seeking to reopen the claim.  
Accordingly, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  See Barnett, supra.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In support of the attempt to reopen the claim, the veteran 
has submitted contentions and sworn testimony to the effect 
that her back was straight prior to service, and that she 
believed it was injured during service and/or was rendered 
crooked secondary to her other service-connected back 
disabilities.  Voluminous medical evidence regarding two 
automobile accidents in which she was involved, her current 
back complaints, and her recent and current medical treatment 
for back pain has been associated with the record as well.  

Additionally, the RO provided the veteran with a VA 
examination by an orthopedic surgeon, who is a Diplomate, 
certified by the American Board of Orthopaedic Surgery, and 
thus an expert in issues involving the etiology of orthopedic 
disabilities.  In connection with the examination, the 
physician reviewed the extensive medical evidence contained 
in the veteran's claims file and summarized above.  The 
physician conducted the clinical examination in June 2000 and 
provided additional explanation as to the etiology of the 
veteran's scoliosis in a January 2001 opinion.  Essentially, 
the physician concluded based upon the contemporaneous 
medical records and the veteran's own reported medical 
history, that she had not suffered any injury to her back 
sufficient to cause or aggravate scoliosis in service.  In 
reaching this conclusion, he emphasized that the scoliosis 
shown on X-ray reports is slight, so slight that many medical 
examiners have missed it during routine physical 
examinations.  His informed medical opinion was that the 
veteran's scoliosis was idiopathic and congenital and not the 
result of injury or otherwise related to service.

New and Material Evidence Analysis

Upon reviewing the newly submitted evidence in conjunction 
with the particular circumstances presented in this case, the 
Board finds that the evidence submitted is new in that it was 
not of record in April 1991.  The newly submitted evidence is 
also material.  That is, it bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As previously noted, the 
evidence addresses the etiology of the veteran's idiopathic 
scoliosis and whether it was caused or aggravated by service.  
Accordingly, new and material evidence has been submitted to 
reopen the claim.  

Service Connection Analysis 

Aggravation

Because new and material evidence has been presented, the 
Board must evaluate the merits of the claim in light of all 
of the evidence, both the old and the new.  Prior to 
adjudicating the claim, however, the Board must ensure that 
the duty to assist has been fulfilled.  Bernard, supra.  As 
previously noted, the VA has made reasonable efforts to 
assist the veteran in obtaining information and evidence 
necessary to substantiate her claim.  We may therefore 
proceed with review of her claim on the merits. 

That the veteran has a well-established diagnosis of 
scoliosis is not in dispute:  multiple X-ray reports and 
clinical evaluations confirm this fact.  

Applicable law and regulations provide that service 
connection may be allowed for a disability which is incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110.  
Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  It is also important to note in this instance, 
however, that the usual effects of medical treatment in 
service, having the effect of ameliorating conditions 
incurred before enlistment will not be considered service-
connected unless that injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 38 C.F.R. § 4.3.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Under appropriate law and VA regulations, the veteran is 
presumed to be in sound condition when (s)he is accepted for 
service, with the exception of disorders noted at the time of 
entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  In this case, although the Report of Medical 
Examination shows on clinical evaluation the veteran's spine 
was checked as being normal, that same medical report 
contains a notation of "scoliosis, moderate, asymptomatic" 
in the defects and diagnoses section.  Based on this notation 
recorded on entrance examination, as well as the medical 
evidence received subsequent to service, the Board finds that 
the presumption of soundness as to the veteran's idiopathic 
scoliosis at the time of entry into active service is not in 
effect.  

Since the veteran's idiopathic scoliosis disability 
preexisted service, the Board must consider the applicability 
of the presumption of aggravation.  The presumption of 
aggravation is generally triggered by evidence that the 
preexisting disability had undergone an increase in severity 
during active service.  Maxson v. West, 12 Vet. App. 453, 460 
(1999).

In this regard, there are two informed medical opinions to 
the effect that the veteran's scoliosis was congenital in 
nature and was not aggravated during service.  Both the 1974 
VA examiner and the 2000 VA examiner reviewed the veteran's 
service medical records and conducted a comprehensive 
clinical examination, including review of radiographic 
studies, prior to forming their conclusions.  The 2000 VA 
examiner additionally had access to all the medical evidence 
which had been added to the record subsequent to service, 
including the reports of more sophisticated testing such as 
computed tomography (CT) scanning, and magnetic resonance 
imaging.  There is no medical evidence contained in the 
record which could be interpreted as tending to show that the 
veteran's scoliosis was either caused by an event in service 
or was aggravated during service, as she asserts.  

Although the service medical records show complaints of back 
pain, the Board finds that the medical opinions establish 
that the veteran's idiopathic scoliosis disability did not 
increase in severity during service.  The medical opinions by 
the examiners stated that while the original cause of her 
scoliosis is unknown, it is a congenital disability which 
preexisted service, and was not permanently aggravated during 
service.  These statements are not open to interpretation as 
both physicians expressed their opinions in straightforward, 
unambiguous language.  

Because both informed medical opinions are to the effect that 
the veteran's scoliosis was not aggravated generally during 
service or by any specific event during service, and because 
there is no medical evidence to the contrary, the Board holds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for idiopathic scoliosis 
on the basis of aggravation.

Proximate Causation

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310.  
Service connection may also be granted for any additional 
impairment caused to a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran contends that her scoliosis was caused by her 
service-connected low back disability, which includes painful 
degenerative joint disease and degenerative disc disease.  
Again, the medical evidence of record is contrary to her 
position.  Both pertinent VA opinions are to the effect that 
her scoliosis preexisted service.  Logically, then, her 
scoliosis must have preexisted a back disability which had 
its inception during service.  The 2000 VA examiner found no 
aggravation of her mild scoliosis resulting from her other 
back disabilities; rather, he characterized the scoliosis as 
idiopathic and congenital.  Therefore, the Board holds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for idiopathic 
scoliosis on the basis of proximate causation.



Entitlement to an increased rating for chronic low back 
strain with degenerative joint disease and degenerative disc 
disease.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45 (2001).  Painful 
motion with joint or periarticular pathology and unstable 
joints due to healed injury are recognized as productive of 
disability entitled to at least a minimal compensable rating 
for the joint.  38 C.F.R. § 4.59 (2001).  Under section 4.59, 
painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets 
in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10 (2001).  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40 (2001).  
Although section 4.40 does not require a separate rating for 
pain, it does provide guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  
The Board has a special obligation to provide a statement of 
reasons or bases pertaining to section 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected low back disability is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Under this Diagnostic Code, the 
currently assigned 10 percent rating represents 
characteristic pain on motion.  A 20 percent disability 
rating could be awarded when muscle spasms on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position is shown.  A 40 percent disability rating 
could be assigned for severe lumbosacral strain, with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Other potentially applicable rating provisions include 
Diagnostic Codes 5292 and 5293.  Limitation of lumbar spine 
motion is rated as 10 percent disabling when the limitation 
is slight, 20 percent when the limitation is moderate, and 
40 percent when the limitation is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  Intervertebral disc syndrome is 
rated as 10 percent when mild impairment is shown.  
Intervertebral disc syndrome which is moderate, characterized 
by recurring attacks, is rated as 20 percent disabling.  
Severe intervertebral disc syndrome, characterized by 
recurring attacks, with intermittent relief, is rated as 
40 percent disabling.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief is rated as 60 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

In a recent precedent opinion pertaining to the rating of 
knee disabilities, the VA General Counsel provided a 
discussion of the interplay between these different 
regulations and the part-specific diagnostic codes in the 
rating schedule.  VAOPGPREC 9-98 (August 14, 1998).  The 
General Counsel held that diagnostic codes involving 
disability ratings for limitation of motion of a part of the 
musculoskeletal system do not subsume sections 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. at 206.  Because the spine 
is analogous to knees, as joints involving limitation of 
motion, this opinion is helpful in evaluating the extent of 
the veteran's service-connected disability, as well.  The 
General Counsel also held that in applying sections 4.40, 
4.45, and 4.59, rating personnel must consider the claimant's 
functional loss and clearly explain what role the claimant's 
assertions of pain played in the rating decision.  Smallwood 
v. Brown, 10 Vet. App. 93, 99 (1997).  See also Quarles v. 
Derwinski, 3 Vet. App. 129, 140 (1992) (section 4.45 requires 
analysis of the effect of pain on the disability).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where motion is impeded.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Under section 4.59, 
painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets 
in.  Hicks, 8 Vet. App. at 421.

In evaluating the disabling effects of back pain, the Court 
has provided some guidance.  Pain on use is as important in 
rating a low back disability as is limitation of motion and 
the Board must discuss the impact of back pain on functional 
loss in the low back.  Banks v. Principi, 3 Vet. App. 418 
(1992); Quarles v. Derwinski, 3 Vet. App. at 140.  
"Functional loss caused by either factor should be 
compensated at the same rate.  Hence, under the regulations, 
the functional loss due to pain is to be rated at the same 
level as the functional loss where flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. at 592.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for a low back disability 
following the initial award of service connection, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, the RO granted 
service connection for chronic low back strain with 
degenerative joint disease and degenerative disc disease 
effective in February 1994.  Therefore, all evidence tending 
to show the impairment resulting from the service-connected 
disability between February 1994 and the present is pertinent 
to the instant analysis.

History

VA outpatient treatment reports dated in 1994 reflect 
diagnoses of chronic low back pain and of degenerative 
arthritis.  They also reflect that the veteran received 
regular treatment in the VA pain clinic, including the 
prescription of narcotic medication for the control of pain 
resulting from fibromyalgia, in addition to her low back 
pain.  Besides reporting low back pain symptoms to the pain 
clinic staff, she also complained specifically of pain all 
over, including her right hip, jaw, neck, middle back, right 
leg, right groin, and temporomandibular joint area.  In June 
1994, the orthopedic service determined that she did not have 
an orthopedic low back problem, but could be better served by 
the Pain Clinic alone; she was therefore discharged from 
orthopedic treatment. 

The report of a November 1995 VA examination includes the 
veteran's description of "no real progression in her [back] 
complaints recently."  She reported discomfort in the 
midline of the lumbar region.  Upon clinical examination, 
there was no evidence of gross deformity.  She had forward 
flexion to within one foot of touching the floor, lateral 
bending and extension to approximately 25 percent 
bilaterally.  Extension was described as essentially regular.  
The examiner rendered a diagnosis of chronic low back strain.

Private medical records reflect that the veteran had been 
given prescriptions for Vicodin, Percocet, and Methadone for 
pain control.  An October 1995 summary of private medical 
care reflects that the veteran had been taking Vicodin for 
pain control, and Valium as a muscle relaxant when her back 
spasms were exacerbated.  She also had a transcutaneous 
electrical nerve stimulation (TENS) unit which she used at 
home.  The physician indicated that in December 1994, he had 
referred the veteran for pain control management, and at that 
time, she decided to transfer her care to the VA hospital.

In June 1996, the veteran underwent facet block surgery to 
block the nerve enervating her lumbar facet joints between 
L2-S1.  She later reported obtaining little relief from this 
procedure, however.

In an August 1996 summary of the veteran's medical condition, 
another private physician noted some increase in lumbar spine 
degenerative changes shown on CT scans, dated in 1991 and 
1996.  Mild facet arthritis at multiple levels was shown as 
well.  There was no evidence of disc herniation, nerve 
impingement, or stenosis shown on CAT Scan.  According to 
plain X-ray films, the physician noted some degenerative 
narrowing of the L5-S1 disc space.  Scoliosis was apparent on 
these films also. 

The report of a June 1997 VA examination reflects the 
veteran's complaint of generalized aches and pains.  
Historically, the examiner noted the CT scan and X-ray 
reports showing bulging at the levels of L3-S1 representing 
facet syndrome with some evidence of degenerative arthritis.  
Upon examination, there was no evidence of abnormal radicular 
findings of any type.  The examiner rendered a diagnosis of 
chronic back strain and commented that orthopedic treatment 
would not be of any value, in his opinion, but that treatment 
should remain supportive in nature.  The examiner further 
opined that based upon his review of the veteran's medical 
records, her low back problems represented the same problems 
she had experienced in service and that her symptoms upon 
examination were related to the back complaints she had had 
in service.

VA outpatient treatment reports reflecting treatment 
throughout 1997 include regular entries from the Pain Clinic.  
During these visits, the veteran complained of pain involving 
her back, feet, hands, right ankle, left thigh and "all 
over."  In September 1997, she reported that the pain was 
tolerable only with medication.  She also complained of 
sciatic-type right leg pain.  Neurological examinations in 
September and October 1997 were normal, however.  In May and 
October 1997, her physicians specifically noted that taking 
narcotics allowed her to work.  Overall, the diagnostic 
assessments rendered by her treating physicians were of 
chronic pain syndrome in conjunction with fibromyalgia.  
Several physician notes indicate that her depression 
complicated her pain syndromes as well.

In January 1998, the veteran's treating psychiatrist included 
the following note in her medical file:

[The veteran] has been a patient at the 
VA . . . Mental Health Clinic for several 
years, and I was the attending physician 
following her case for about two years.  
Her recent diagnoses include major 
depression, chronic and generalized 
anxiety disorder.  Current medications 
include serzone, buspirone, valium, 
temazepam (sic), as well as morphine and 
naproxen for chronic pain.  Her symptoms 
of anxiety and dysphoria have been 
difficult to treat, and have not remitted 
fully despite multiple different 
appropriate medications over time.  It is 
clear to me that her severe chronic pain 
aggravates and perpetuates her 
psychiatric problems (and her depression 
and anxiety probably make her chronic 
pain more difficult to manage as well).  
She has found chronic severe pain to be 
disruptive to her lifestyle, and has 
found it to be, not suprisingly, very 
discouraging and frustrating.

According to a February 1998 pain clinic note, the veteran 
reported her back felt like it was "on fire," and that she 
needed a medication refill.  The physician noted that her 
back pain was positional and that she had intermittent sharp 
pains down her right leg.  A March 1998 pain clinic report 
reflects complaints of right sciatic pain from the veteran's 
hip to her foot.  The physician noted that the pain was 
related to facet syndrome, and provided diagnoses of 
fibromyalgia, degenerative disc disease of the lumbosacral 
spine, and of depression.  An April 1998 pain clinic entry 
indicates that the veteran had pain resulting from carpal 
tunnel syndrome and thoracic pain resulting from a possible 
thoracic nerve entrapment.  A June 1998 pain clinic note 
reflects that the veteran's overall pain had diminished and 
that she had joined a gym.  She was advised to continue 
working out at the gym.  In a June 1998 women's health clinic 
visit, she was advised to consider acupressure.  

In August 1998, reports of personnel health clinic and 
primary care visits reflect that the veteran had injured her 
back while pulling charts in the file room and that the 
injury had aggravated her old injury and caused her back 
muscles to go into spasms.  She was told to stay home from 
work for two days.  A November 1998 primary care report 
reflects that the veteran again complained of having a lot of 
pain.  Upon examination, the physician noted that she was 
tender at L4 and L5 and that range of motion tests showed 
back flexion of 60 percent and back extension of 10 percent.  
There were no neurological deficits of the lower extremities.  
The physician recorded a diagnostic assessment of "increased 
fibromyalgia symptoms over the past year."  A November 1998 
mental health clinic note reiterated previous entries to the 
effect that she was feeling overwhelmed by chronic pain and 
that her chronic pain had "definitely contributed to chronic 
and acute depression."  The same note reflects that the 
veteran seemed more discouraged and found it harder to do her 
work.  The report of a November 1998 CT scan reflects 
asymmetrical posterior bulging of the disk at the L4-5 level 
with some encroachment upon the neural foramina on the left.  
There was some facet arthropathy without bony stenosis at L4-
5 and L5-S1.

The veteran's primary care physician wrote a letter on her 
behalf in December 1998 in which he made the following 
observations:  

[The veteran] reports that she has 
chronic continual back pain.  She also 
experiences exacerbations with low levels 
of activities, such as gardening from a 
sitting position planting flower bulbs, 
or replacing single medical files onto a 
shelf in the file room.  These require 
her to more severely limit her activity, 
and are fairly frequent.  On her most 
recent examination she had flexion of her 
back of 80 degrees and extension of 
10 degrees.  Her neurologic exam was 
normal.  Her depression appears to 
significantly impair her functional 
status and contributes to her back pain 
and also is a result of having chronic 
pain.  . . . In summary, [the veteran] 
has significant impairment from her 
chronic low back strain and depression 
which impacts from time to time on her 
ability to carry out her work and home 
tasks.

In January 1999, the veteran's vehicle was rear-ended in an 
automobile accident, causing her additional pain in the 
sternal area and in her right shoulder.  A June 1999 referral 
to the Neurology Service for the veteran's complaints of 
lower extremity weakness, numbness, and pain produced a 
report showing that upon examination she had subjective 
numbness but sensation was intact to light touch.  The 
neurologist's assessment was of low back pain without 
objective findings on examination.  An August 1999 magnetic 
resonance imaging study was interpreted as unremarkable.  She 
returned to the neurologist in August 1999.  The diagnoses 
rendered upon that visit were of sciatica and opioid 
dependence.  The report of a primary health visit ten days 
later reflects that the veteran reported that she was unable 
to decrease her dosage of Percocet, as suggested by the 
neurologist.  A September 1999 psychiatric report shows that 
the veteran was experiencing more sciatic pain and was 
walking with a cane to maintain her balance.  

A formal counseling notice dated in September 1999 pertaining 
to the veteran having problems falling asleep at work is 
included in the claims file.  In an October 1999 note, the 
assistant chief of medicine wrote that after consulting with 
the veteran's treating physician, they had concluded the 
veteran should not have any restrictions in her work.  
Furthermore, they opined that the veteran's performance 
problems at work most likely were caused by oversedation due 
to her pain medication regimen.  They offered the veteran the 
opportunity for detoxification under medical supervision.  
She declined the offer, saying that she was no longer falling 
asleep at work and was not interested.

Outpatient treatment reports dated in 2000 reflect continued 
complaints of chronic pain including back pain, along with 
the veteran's continued dependence upon narcotic medications 
for relief of the pain.  

The veteran underwent a VA examination in June 2000.  The 
examiner reviewed the veteran's claims file and noted that 
although the veteran had undergone extensive diagnostic 
studies, no injuries to the spine, spinal cord, or nerves had 
been identified.  Following review of the claims file and a 
clinical examination, the examiner commented that the veteran 
had symptoms of low back pain; however, there were no 
clinical signs indicating any nerve involvement due to 
herniated discs.  He further opined that her symptomatology 
could be classified as back strain or sprain.  The RO 
requested further clarification as to the extent of the 
veteran's symptomatology which could be attributed to her 
service-connected chronic low back strain.  In a January 2001 
response, the examiner opined that the veteran's arthritic 
changes were due to aging, that disc changes were mild and 
due to aging and possibly in part to her scoliosis, and that 
in his opinion, none of the veteran's currently-shown 
symptomatology is related to the original inservice injury.  
He explained that the scoliosis itself is congenital and not 
related to service.  In conclusion, the examiner explained 
that the veteran's chronic back pain "is probably due to 
aging process and may be due to the scoliosis/fibromyalgia 
without losing sight of the psychological overlay."  
Furthermore, he felt that the veteran had a zero percent 
diminishment in functioning due to pain since she was 
orthopedically healthy upon examination.

Analysis

Initially, it is important to note that the veteran is in 
receipt of service connection for chronic low back strain 
with degenerative joint disease and degenerative disc 
disease, only.  In other words, symptomatology arising from 
chronic low back strain with degenerative joint disease and 
degenerative disc disease is the only symptomatology which is 
to be considered in assigning a rating to her service-
connected disability in the low back region.  This is an 
important distinction because the evidence shows that she 
also suffers from fibromyalgia and scoliosis, both of which 
would reasonably cause symptomatology in the low back area, 
but both of which are currently nonservice-connected.  Thus, 
to the extent practical and to the extent supported by the 
evidence, the Board will attempt to distinguish that portion 
of the veteran's overall low back symptomatology arising from 
service-connected disability.

In this regard, the opinion of the June 1997 VA examiner that 
the veteran's low back problems are related to the back 
complaints she had in service is in direct conflict with the 
opinion of the June 2000 examiner that the veteran's back 
pain is caused by aging, scoliosis, fibromyalgia, and 
psychological complications, rather than residuals of the 
inservice back injury.  Both opinions were based upon review 
of the veteran's medical records and a clinical examination 
of the veteran and both opinions were rendered by orthopedic 
experts.  For purposes of this decision, it is reasonable to 
presume that the veteran does have residual disability from 
her inservice injury, as opined by the June 1997 examiner, 
but that this disability is complicated by other factors, 
such as aging, scoliosis, fibromyalgia and depression, as 
opined by the June 2000 examiner.  This resolution is 
consistent with the other medical evidence, which is 
extensively set forth above.  

Viewed in this light, the veteran's low back complaints may 
be attributed to her service-connected chronic low back 
strain with degenerative joint disease and degenerative disc 
disease only in part.  Careful review of the medical evidence 
contained in her claims file shows that a large part of her 
overall chronic pain is unrelated to her back; and that much 
of her overall pain is caused by fibromyalgia, complicated by 
depression.  As explained by the June 2000 VA examiner, at 
least part of the pain in her low back area is caused by 
these general factors, and part by pathology such as 
degenerative changes and scoliosis.

Given this backdrop of multiple etiologies for the veteran's 
pain, some service-connected and some not, in applying the 
criteria for rating low back strain to her factual picture, 
the Board is constrained to conclude that the currently-
assigned 10 percent disability rating is the most appropriate 
rating, as it most accurately reflects the level of 
impairment which results from her service-connected low back 
strain.  That the veteran has lumbar pain on motion is well 
documented in the record.  The only mention of muscle spasms 
contained in the record, was after she injured her back in 
August 1998.  None of the medical records reflects the 
presence of muscle spasm during clinical examination or upon 
range of motion exercises.  Because the criteria for a 
20 percent disability rating require that muscle spasms occur 
upon extreme forward bending, in addition to loss of 
unilateral spine motion in standing position, and the 
evidence does not show either of these situations, a 
20 percent disability rating is not warranted under the terms 
of Diagnostic Code 5295.  Similarly, the criteria for a 
40 percent disability rating are not met either.  The veteran 
does not suffer from strain severe enough to cause her whole 
spine to list to the opposite side, as there is no mention of 
such a finding in any of the voluminous medical records 
available for review.  Furthermore, all of the physicians who 
have examined her and reviewed her diagnostic test reports 
agree that she has no neurological deficits in the area of 
her low back.  Thus, a disability rating in excess of 
10 percent is not warranted under the provisions of 
Diagnostic Code 5295.

Application of other potentially applicable Diagnostic Codes 
does not yield a higher disability rating for the veteran 
either.  She does not exhibit limitation of lumbar spine 
motion to the extent contemplated for a disability rating in 
excess of 10 percent under the provisions of Diagnostic Code 
5292, as she has had lumbar spine flexion of 60 to 80 degrees 
and extension of 10 degrees throughout the time period at 
issue.  Because the veteran's physicians and examiners have 
attributed her back pain to sources other than intervertebral 
disc syndrome, the Board is of the opinion that a disability 
rating higher than 10 percent is not warranted under the 
terms of Diagnostic Code 5293 either.

In terms of the veteran's functional loss, the most pertinent 
evidence of functional loss due to lumbar strain consists of 
the January 2001 medical opinion to the effect that the 
veteran was orthopedically healthy with no diminishment in 
functioning due to back pain.  Although other evidence of 
record shows that the veteran overall has significant pain 
problems with significant overall functional loss, to the 
extent where she has trouble gardening and lifting files, 
none of the medical evidence attributes her overall 
diminishment in functioning to her service-connected lumbar 
strain.  Rather, as explained above, her physicians have 
identified her other intertwined disabilities of 
fibromyalgia, depression, and chronic pain syndrome as 
causing the very significant problems which are documented in 
the record.  It would appear as well, that narcotic 
dependence may have presented yet another complication in 
terms of the veteran's overall functioning.  

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for chronic low back strain 
with degenerative joint disease and degenerative disc 
disease.  As explained above, the weight of the evidence is 
against a finding that the service-connected disability 
results in impairment greater than that contemplated for a 
10 percent rating under all potentially-applicable Diagnostic 
Codes.  The benefit sought must therefore be denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for idiopathic scoliosis is 
reopened; the appeal, to this extent only, is granted.

Service connection for idiopathic scoliosis is denied.

A disability rating in excess of 10 percent for chronic low 
back strain is denied.


REMAND

Entitlement to service connection for fibromyalgia with 
depression.

As discussed above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist, included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
Regulations implementing the VCAA have been enacted recently 
as well.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a).

Because of the change in the law brought about by the VCAA, a 
remand of this issue is required for compliance with the 
notice and duty to assist provisions contained in the new 
law. 

Review of the service medical records reflects that the 
veteran had been prescribed Valium for a period of several 
months in 1973 for muscle strain, "problems at home," and 
"psychosomatic problems."  Another 1973 entry reflects a 
request for a separation from the Army for "nerves."  She 
contends that these symptoms represented the initial onset of 
fibromyalgia with depression.  She also, alternatively, 
suggests that fibromyalgia and/or depression may have been 
proximately caused by her service-connected low back 
disorder.  In sworn hearing testimony, the veteran asserted 
that several VA physicians had told her that she likely had 
fibromyalgia during service and that her fibromyalgia with 
depression was related to her service-connected low back 
disorder.  Although the Board does not doubt the veteran's 
sworn testimony, careful review of her VA medical records 
fails to reveal a report containing such a medical opinion. 

Under the VCAA and the implementing regulations, the VA is 
obligated to obtain a medical opinion in support of a 
veteran's claim when the record contains competent evidence 
of the existence of a diagnosed disability, establishes that 
the veteran suffered an event, injury, or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury, or disease in service, or 
with another service-connected disability.  66 Fed. Reg. 
45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).

In this case, the record reflects some symptomatology in 
service, current diagnoses of fibromyalgia and depression, 
and a plausible theory linking the two.  A remand for a 
medical nexus opinion therefore is required prior to further 
review of this issue on appeal.  A medical nexus opinion as 
to the question of whether her fibromyalgia and/or depression 
was proximately caused by her service-connected low back 
disability is also required.


Entitlement to service connection for depression claimed as 
separate 
from fibromyalgia.

Review of the file shows that the veteran has consistently 
asserted that she suffers from a depressive disorder which is 
separate from fibromyalgia.  Until the most recent 
adjudication, in March 2001, however, the RO treated 
depression as part and parcel of fibromyalgia and had not 
performed a formal adjudication of a claim for depression as 
a separate disease entity.  

An appeal to the Board consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
(SOC) has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200 (2001).  Proper completion and filing of a 
Substantive Appeal are the last actions an appellant needs to 
take to perfect an appeal to the Board.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.202 (2001).

In March 2001, the RO adjudicated the issue of entitlement to 
service connection for depression and issued a Supplemental 
Statement of the Case (SSOC), addressing this issue as well 
as the other issues on appeal.  As this document represents 
the initial notice provided to the veteran of the RO's 
initial adjudication of this issue, it should be viewed as a 
SOC.  

In this case, the procedural history of the issue at hand is 
admittedly murky.  Because the Board has already partially 
addressed the issue, for the purposes of construing it as a 
separate issue and then referring it to the RO for 
adjudication, the RO and veteran may be justifiably confused 
as to the current procedural status.  However, as discussed, 
a SOC has been issued and a substantive appeal remains to be 
filed.  Because the veteran has not been informed of the 
necessity for filing a formal substantive appeal, if she 
wishes to do so, the time limits for doing so have not yet 
begun to toll.  Therefore, the most equitable and expeditious 
remedy for this situation is for the RO to inform the veteran 
of the procedures and time limits for perfecting an appeal.  
If she wishes to perfect an appeal as to this issue, she may 
then do so.  Thus, the Board may assume jurisdiction of the 
issue only so far as necessary to clarify and correct this 
procedural defect.  See Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to identify whether 
the veteran's fibromyalgia with 
depression was initially manifest during 
her period of service.  The physician is 
also requested to form an opinion as to 
whether fibromyalgia and/or depression 
was proximately caused by her service-
connected low back disability.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  

2.  The RO should notify the veteran in 
writing of the procedures and time limits 
for perfecting an appeal as to the issue 
of entitlement to service connection for 
depression as separate from fibromyalgia.

3.  Thereafter, the RO should readjudicate 
the claim for service connection for 
fibromyalgia with depression.  If the 
veteran perfects a timely appeal as to the 
issue of entitlement to service connection 
for depression as separate from 
fibromyalgia, the RO should readjudicate 
that issue as well, taking care to 
implement all the requirements of the VCAA 
in doing so.  If the benefit(s) sought on 
appeal remains denied, the veteran and her 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. Crawford
	Acting Member, Board of Veterans' Appeals



 



